IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                 No. 80453-7-I
                              Respondent,
                                                 DIVISION ONE
                v.

 RODNEY LEWIS BONNIFIELD,                        UNPUBLISHED OPINION

                             Appellant.



       CHUN, J. — Rodney Bonnifield pleaded guilty to second degree assault

with a deadly weapon enhancement. He then moved to withdraw the plea,

claiming confusion about the enhancement. The trial court denied the motion.

We affirm.

                                  I. BACKGROUND

       In 2016, Skagit County Sheriff’s deputies responded to a call about a

stabbing. Clifford Rich reported that Bonnifield had been drinking, threatened to

kill him, and stabbed him in the back. The deputies found Bonnifield inside

Rich’s residence. Bonnifield appeared intoxicated and had blood on his clothing.

       The State charged Bonnifield with one count of first degree assault. The

morning of the first day of trial, the State filed an amended information, adding a

deadly weapon enhancement. During the lunch break that day, Bonnifield




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80453-7-I/2


agreed to enter an Alford plea1 of guilty to second degree assault with an

exceptional sentence of 29 months with an added 12 months for the deadly

weapon enhancement, for a total for 41 months. The State then filed a second

amended information to that effect.

      After the lunch break, the trial court conducted a plea colloquy. The trial

court asked Bonnifield whether he had a “chance to read through this [plea

statement] and/or go through it with [counsel].” Bonnifield replied that he had.

      The court asked whether Bonnifield had any questions; he responded

“[w]ell, I really have trouble with the enhancement charge. I am pleading guilty

on—oh, I see. I don’t understand that charge, sir.” The court responded that it

would “go through” parts of the document with Bonnifield to “make sure” both he

and the court understood “what is being proposed.” The court explained that the

standard range of confinement was 13–17 months and that the enhancement

added 12 months. The court asked Bonnifield if he understood the sentencing

terms. He responded, “Yes, I do.” The court then asked Bonnifield if entering

the plea was his own free and voluntary choice, and Bonnifield replied, “Yes.”

      The court asked Bonnifield whether he had any questions before entering

his plea. He said, “The only question I got is that apparently it scared me on the

weapons enhancement charge. It scared the heck out of me.” Bonnifield’s

defense counsel explained, “I did have a chance to talk to Mr. Bonnifield about

that. Sometimes people see an enhancement, whatever the enhancement is, as

being a separate charge. It can cause a little confusion sometimes.” The court

      1
          North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).


                                             2
No. 80453-7-I/3


responded, “Right, right. Any other questions other than that?” and Bonnifield

said no. Bonnifield then entered an Alford plea to second degree assault with a

deadly weapon enhancement.

       At sentencing, Bonnifield’s defense counsel informed the court that

Bonnifield wanted to withdraw his plea and consult a new lawyer. The court

postponed sentencing and Bonnifield obtained new counsel. The new lawyer

moved to withdraw Bonnifield’s plea. Bonnifield said that he did not understand

the deadly weapons enhancement and that his plea was thus involuntary.

       After reviewing the briefing and the record, the trial court denied the

motion to withdraw. The court sentenced Bonnifield to the agreed-upon 41

months. Bonnifield appeals.

                                    II. ANALYSIS

       Bonnifield says that the trial court erred in denying his motion to withdraw

his plea because it was involuntary.2 He says the addition of the deadly

weapons enhancement confused him, which rendered his plea involuntary. We

conclude that the trial court acted within its discretion.

       We review a “trial court’s order on a motion to withdraw a guilty plea” for

abuse of discretion. State v. Lamb, 175 Wn.2d 121, 127, 285 P.3d 27 (2012). A

trial court abuses its discretion if its decision “is manifestly unreasonable or

based upon untenable grounds or reasons.” Id. (quoting State v. Powell, 126

Wn.2d 244, 258, 893 P.2d 615 (1995)).

       2
        While Bonnifield’s assignments of error state only that his plea was not
“knowingly made,” his argument centers on the assertion that his plea was not voluntary.
Thus, we address voluntariness.


                                           3
No. 80453-7-I/4


       A trial “court shall not accept a plea of guilty, without first determining that

it is made voluntarily, competently and with an understanding of the nature of the

charge and the consequences of the plea.” CrR 4.2(d); see also State v. Gregg,

196 Wn.2d 473, 483, 474 P.3d 539 (2020) (“A plea must be knowing, voluntary,

and intelligent to be valid.”). For a plea to be voluntary, the defendant must be

informed of consequences that have a definite and immediate effect on the

sentencing range. Id. Whether a plea was voluntarily made is “a determination

made on the basis of the totality of the circumstances.” State v. Haydel, 122 Wn.

App. 365, 367, 95 P.3d 760 (2004).

       CrR 4.2(f) states that a trial court “shall allow a defendant to withdraw the

defendant’s plea of guilty whenever it appears that the withdrawal is necessary to

correct a manifest injustice.” A manifest injustice is one “that is obvious, directly

observable, overt, [and] not obscure.” In re Pers. Restraint of Clements, 125 Wn.

App. 634, 640, 106 P.3d 244 (2005) (quoting State v. Branch, 129 Wn.2d 635,

641, 919 P.2d 1228 (1996)). “An involuntary plea constitutes a manifest

injustice.” In re Pers. Restraint of Stockwell, 179 Wn.2d 588, 595, 316 P.3d 1007

(2014). The defendant bears the burden of establishing that manifest injustice

requires a withdrawal of the plea. State v. Nguyen, 179 Wn. App. 271, 282–83,

319 P.3d 53 (2013).

       Bonnifield did not bear his burden of establishing manifest injustice.

During the colloquy, he stated that he understood the sentencing structure

including the 12 months added by the deadly weapon enhancement. Both the

plea agreement and the second amended information included the deadly


                                           4
No. 80453-7-I/5


weapon enhancement, and the plea agreement noted that the enhancement

added 12 months making the total sentence 41 months. See In re Pers.

Restraint of Isadore, 151 Wn.2d 294, 302, 88 P.3d 390 (2004) (holding that the

defendant’s plea was not voluntary because the defendant was misinformed

about community placement and it was not indicated on the plea form).

Bonnifield agreed that he had a chance to read through the plea agreement and

go through it with his attorney. Bonnifield did say that he did not understand the

“enhancement charge” and that it scared him. But his defense counsel explained

that this was based on a misconception that the enhancement was an additional

charge. After counsel so explained, the trial court asked if Bonnifield had any

other questions and he said no. Bonnifield did not indicate that he was still

confused by the enhancement. And at no point did he say that he was confused

about the direct consequences of the enhancement—namely that it added 12

months to his sentence. He indicated only momentary confusion about the

nature of the enhancement. Finally, the trial court asked if Bonnifield’s plea was

voluntary and he responded that it was. Based on the totality of the

circumstances, the trial court did not act untenably or unreasonably in denying

Bonnifield’s motion to withdraw. See State v. Curtis, noted at 13 Wn. App. 1098,

2020 WL 3268124 at *3, review denied, 196 Wn.2d 1021, 474 P.3d 1049 (2020)

(finding voluntariness when the plea agreement included the relevant sentencing

information, the State confirmed that the defendant had gone over the plea

agreement with counsel, and the defendant stated that he understood the

sentencing structure); see GR 14.1 (“Washington appellate courts should not,


                                         5
No. 80453-7-I/6


unless necessary for a reasoned decision, cite or discuss unpublished opinions

in their opinions.”).

       We affirm.




 WE CONCUR:




                                       6